ACCEPTED
                                                                                                         01-15-00934-CV
                                                                                              FIRST COURT OF APPEALS
                                                                                                      HOUSTON, TEXAS
                                                                                                   11/3/2015 12:45:02 PM
                                                                                                   CHRISTOPHER PRINE
                                                                                                                  CLERK




NOTICE: THIS DOCUMENT
                                                                                    FILED IN
CONTAINS SENSITIVE DATA                                                      1st COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                   No, 01-15-00934-CV                        11/3/2015 12:45:02 PM
                                                                             CHRISTOPHER A. PRINE
                                                                                      Clerk
                                       In The
                      First Court of Appeals at Houston, Texas

                                       CELIA REAR,
                                        Appellant,

                                              v.
                              JASON EDWARD MINTON,
                                     Appellee.

                 On Appeal from the 311 th Judicial District Court Of
                               Harris County, Texas
                           Trial Cause No, 2005-04747
                   The Honorable Alicia Franklin York, Presiding

     JASON EDWARD MINTON'S AMENDED RESPONSE TO CELIA
      REAR'S MOTION FOR EMERGENCY STAY OF JURY TRIAL
         Jason Minton files his Amended Response to Celia Rear's Motion for Emergency Stay
of Jmy Trial ("Motion for Emergency Stay").

   1. This case is set for trial on November 16, 2015, Rear agreed to this trial setting in July
      2015 and then filed her jury demand on September 23, 2015,

   2. Rear's filing of her Motion for Emergency Stay and Petition for Writ of Mandamus
      ("Petition") is a ploy to avoid a court-ordered mediation on November 5, 2015 and pre-
      trial conference on November 6, 2015.

   3, This order is an incidental ruling for which mandamus does not lie, In re Entergy Corp.,
      142 S.W.3d 316, 320 (Tex. 2004) ("As a general rule, mandamus does not lie to correct
      incidental trial court rnlings when there is a remedy by appeal.")

   4. Implicitly acknowledging this high legal hurdle, Reat· complftins about the trial court's
      denial of her Plea to the Jurisdiction ("Plea") and Request for the Comt to Decline
      Jurisdiction ("Request").
       (orig. proceeding) (mandamus denied because relator failed to seek mandamus relief for
       fom months after demand fo1' jury trial was denied).

   6. The Court could also deny Rear's Motion for Emergency Stay and Petition on the basis
      that mandamus does not lie for the review of the trial cotni's rnling on Rear's Plea. Bell
      Helicopter Textron, Inc. v. Walke,; 787 S.W.2d 954, 955 (Tex. 1990) (holding that
      mandamus was not appropriate to review trial court's denial of plea to the jurisdiction
      based on Jack of subject matter jurisdiction).

   7. Rear argues that "[i]fthis case is permitted to go to trial prior to this Court's ruling on the
      petition for writ of mandamus, significant resources will be wasted." Emergency Motion
      for Stay at 2. It is axiomatic that the cost and delay of pursuing an appeal will not render
      an appeal an inadequate alternative to mandamus review. See id.

   8. Alternatively, Rear asks the Court to grant her emergency and mandamus relief because
      she is a Wisconsin resident, and Texas is an inconvenient forum. See Emergency Motion
      for Stay at 2-3.

   9. Rear should be estopped from making her forum non conveniens argument. The original
      trial setting was July 13, 2015, At that time, Celia Rear availed herself of the Court by
      agreeing to sign Temporary Orders (see attached Exhibit "A"), and thereby found Texas
      to be a convenient forum. These handwritten Temporary Orders were signed by the Court
      Oil July 13, 2015.


   I 0. The Agreed Temporary Orders were submitted in a formal form and signed by the Com!
        on September 21, 2015 (see attached Exhibit "B").

        For these reasons, Appellee requests the Court to deny Celia Rear's Motion for
Emergency Stay of Jury Trial.


                                             Respectfully submitted,

                                             THE O'NEJLL LAW FIRM, PLLC
                                             1900 Memorial Drive
                                             Houston, Texas 77007
                                             Telephone: (713) 523-5402
                                             Facsimile: (713) 523-5295


                                             By:~/i;=~=·-¥.-:r:-'.-JL.?2---L>IIL=~~·--
                                                 ALICE J. O'NEILL
                                                 State Bar No. 00788145
                                                 Attorney for JASON EDWARD MINTON
                             CERTIFICATE OF CONFERENCE

       I certify that a reasonable effort has been made to resolve this dispute but the pm1ies have
been unable to do so.



                                             ALICEJ. O'NEILL
                               CERTIFICATE OF SERVICE

       I hereby certify that a trne and correct copy of the foregoing Amended Response to Celia
Rear's Motion for Emergency Stay of Jury Trial has been served on all counsel of record
pursuant to the Rules on this 3rd day of November, 2015, as follows:

VIA FAX (281) 516-8223
Ms. Bethany G. Amold
Law Office of Bethany G, Arnold
1314 Texas Avenue, Suite 1515
Houston, Texas 77002

VIA FAX (713) 743-2195
Ms. Barbara J, Stalder
Ms. Janet Heppard
University of Houston Law Center
Clinical Legal Education
100 Law Center
Houston, Texas 77204                                    IJLTd}1!J
                                                  ALICEJ. O'NEILL
            .lJ:l ll 1w fill .IJJI
               Chris Dan,el
EXHIBIT A      01;it•1ot Clor~
~I
             - ~ , -...·-·--·   --   _,   ____




---!+-----------·----~-




--+f-------------~~-~----




~
    '
'


z
___.1'fj!---ll----~----·--·---'--
g
     I, Chris Daniel, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and 01·
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness rny official hand and seal of office
     this November 3. 2015


     Certified Document Number:         66212312 Total Pages; 3




     Chris Daniel. DISTRICT CLERK
     HARRIS COUNTY. TEXAS




In accol'dance with Texas Government Code 406.013 electl'onically !l'ansmitted anthentlcated
documents arc valid, If there ls a question regarding the validity of this document and 01· seal
please e-mail support@hcdlstr!ctclerk,com
                                                                                                        9/18/2016 2:51 :20 PM
                                                                                     Chris Daniel - Dlshicl Clerk Harris County
                                                                                                        Envelope No. 6996421
                                                                                                         By: Jessica coworas
                                                                                                  Flied: 9/16/2016 2:51:29 PM
                                                                                                                    Pgs-15
                                       CAUSE NO. 2005-04747
                                                                                                                      (3)·
 IN THE INTEREST OF                                 §              lN THE DISTRICT COURT OF                          TEOK
                                                    §
 S            A, M-llf                              §                   HARRIS COUN'l'Y, TICXAS
                                                    §
 A CHILD                                            §                  311TH JUDICIAL DISTRICT

                                      TEMPORARY ORDERS
                7113
         On - - -  - ______, 2015, !he Coul't hearing this case.
 l,      Appemw1ces

           Petl!lonel', JASON EDWARD MINTON, appem-ed In person and through attorney of
 l'CCDl'd, Alice J, O'Neill, mid anno1mced ready,

      Respondent, CELIA A. REAR, appeared in person and !hro11gh attorMy of l'ecord,
Betlmny O. Amold, and announced ready.

         Also appemoJng was Barbara J, Stalder, mn!cus attorney,
2,       .l11rlsdlo//011

         The Co,n't, after examining tho l'ccord mid hcmoJng the evidence and argument of counsel,
finds tlrnt all necessary prorequisl!es of the law have been legally satisfied and that the Cou1'! ha6
J11rlsdic1lou of this case and of all the pa!'ties.

3.       Child

         The following orders are for the safety a11d welfare mid in the best interest of the following
child:
Name:                      S        A.Mlllll!IIB
Sox:                       Female                                    EXHIBIT B
Birth date:
Home stute:                Texas

      IT JS ORDERED tlmt JASON EDWARD MINTON und CELIA A. REAR are appointed
Temporm·y Joint Mmrnging Conservators of the child: A. Mm•

        IT IS ORDERED that, at all times, JASON EDWARD MINTON mid CllLIA A. RBAR, as
Parent Tcm\,orai·y Joint Managing Conse1vators1 shall have the following rights:
        I,      the right to receive lnfol'llrntlon from any other conservator of the child concomlng
the health, education, and welforo of the child;

                                            Page I of 15
       2.      the rlght to confer with the other parent to the extent possible before making a
decision concerning the henlth, educntlon nnd welfare of the child;

          3.    tho right of access to medical, dental, psychological, and educational records of the
child;

         4.     the right to consult with a physician, dentist, or psychologist of the child;

         5.      the right to consult with school officials concerning the child's welfare and
ech1catlo11nl status, including school activities;

         6.     the l'lght to allend school activities;

       7.       the right to be designated on the child's records ns n11ernon to be notified in case of
nn c1ne1·gcncy;

       8.      the right to consent to medical, dental, nnd surgical t1·cntmont during nn emergency
involving an lmmedlnte ) dny after the dnto the mal'l'iage
               oco111·s, HS HJ)Jll'OJ)l'lnte. It is ORDERED thal the notice must Include a description
               of the offense thft! is the basis of the person's requirement to register ns n sex
               offender or of the offense with which the person is ohm·gcd. WARNING: A
               CONSERVATOR COMMITS AN OFFENSE PUNISHABLE AS A CLASS C
               MfSDEMEANOR IF THE CONSERVATOR FAILS TO PROVIDE THIS

                                            Page 2 of 15
                NOTICE.

        It ls ORDERED thnt, during thell' l'espectlve pel'iocls of possessions, JASON EDWARD
 MINTON, Petltioncl', and CELIA A. REAR, RcsJ)ondcnt, as Pnl'ent Joint Mmrnglng Conse1·vators,
 shall each hove the following l'lghts ancl duties:

        I.      the d\1\y of care, ·control, J)l'Otcctlon, mid reasonable discipline of the child;

        2.      the d11ty to snpport the child, Including provldlng the child with clothing, food,
                shelte1·, and medical and dental care not involving an invasive procednre;

        3.      the right to consent fol' the child to medical mid dental care not Involving an
                Invasive proccd1ll'c; and,

        4,      the right to direct the moral and l'cliglo11s trnlnlng of the child.

        It is ORDERED that dmlng his period of poss\lsslon, JASON EDWARD MINTON, as a
Parent Joint Managing Cousei·vator, shall have the following rights and duties:

        I,     the exclusive right to designate tho primary residence of the child, without regnrd to
               a geographic restriction;

        All other l'ights and duties al'e per previo,1s order signed Mny 10, 2010,

Possess/011 am( Access

        IT IS ORDERED thnt ench conservator shall comply with all terms and conditions of this
Modified Stnndnrd Possession Order. IT IS ORDERED that his Modified Standard Possession
Order ls effective Immediately m1d applies to nil periods of possession on and nfter the dnte the
Court signs this Modified Stm1clard Possession Orde1•. IT IS, THEREFORE, ORDERED:

(a)    Dellnitlons

       1.      Jn this Modlllcd Standard Possession Order, "school" means the prlmm·y or
               secondary school In which the child ls enrolled or, if the child ls not enrolled In a
               prlma1y or secondm·y school, tho public school district In whiol1 the child prhnarlly
               resides,

       2.      In this Modified Standard Possession Order, "child" lnclndes each child, whether
               one or more, who ls a subject of this suit while that child is under the age of
               eighteen years ond not otherwise emancipated,

(b)    M11tnnl Agl'eement or Specified Terms for l'oRResslon

       IT IS ORDERED that tl1e conse1·vato1·s shall lmve possession of the child at time mulllnily

                                            Pnge 3 of 15
 ngreed to in advm1ce by the parties, and, in the nbsence ofmutmtl agreement, it Is ORDERED that
 the conservators shall have possession of the child nnder the specified terms set ont In this
 Modified Standard Possession 01·de1·. JT IS ORDERED that CELIA A. REAR discuss and
 determine periods of possession ond access with JASON EDWARD MINTON before the child ls
 evel' made aware of the plm1s.

 c)      Weekend Possession of CELIA A. REAR

      Except us otherwise expressly provided in this Modified Standard Possessio11 Order,
 CELJA A. REAR slmll have the right to possession of the child as follows:

           l.     Weekends • Unless CELIA A. REAR elects the alternative period of weekend
 possession desc1'1bcd hi the next parngrnph, CELIA A. REAR shall have the rlght to possession of
 the child on weekends that occur during the regular school term, begltmlng at 6:00 p.m. on the
 first, thkd and fifth Friday of each month and ending at 6:00 p.m. on the following S1mday, and 011
 weekends that do 1101 occur dmlng the 1·egnlu1· school term, beginning at 6:00 p.m. on the first, lhlrd
 and fifth Friday ofeaoh month mid ending at 6:00 p.m. on the following Sunday.

        Altemative Weekend Possession • In 1ie11 of the weekend possession descrlbed In the
foxegoing parngrnph, CELIA A. REAR slrnll have the right to possession of the child not more than
one weekend per month of CELIA A. REAR'S choice beghming at 6:00 p.m. 011 the day school
recosses for the weekend and ending at 6:00 p,m, on the day before school resmnes af\er the
weekend. CELIA A. REAR may elect mi option fol' this alternative perlod of weekend possession
by giving wl'luen notice to JASON EDWARD MINTON. If CEUA A, REAR makes this
election, CELIA A, REAR shall give JASON EDWARD MINTON fomteen days' written notice
preceding a dcslgnnted weekend; written notice incl11des certified mall, enmil, and text messages.
The weekends chosen shall not conflict with the provlslons regarding Cht·lstmns, Thanksgiving,
the child's bMhdny, mid Pother's Day below.

        2.      Weekend Possession Extended by a Holiday

         Except as otherwise expressly provided In this Modifled Standard Possession Order, if a
weekend pedod of possession by CELIA A. REAR begins on n student holiday 01· a tenoher
in-service dny thnt falls on a Friday durlng the reguim· school term, as detcm1lned by the sohool 111
which the child are enrolled, 01· a federal, state, or local holiday that falls on a Friday during the
summet• months when school ls not In session, thot weekend pe1fod of possession sholl begin nt tho
time the child's school ls regulal'iy dismissed on the Thmsday immediately preceding the student
holidny or tencher In-service day and 6:00 p.m. on the Tlmrsday Jmmecllatoly preceding the
federnl, state, 01· locnl holiday during the s11mme1· months.

         Except as otherwise expressly provided in this Modified Standard Possession Order, if a
weekend period of possession by CELIA A. REAR ends 01· is immediately followed by a student
holiday or a teaohei· 111-sel'vlce day that foils on a Monday dmlng thl.' regular school term, 11s
determined by the school in which the child arc enrolled, 01· a federal, state, 01· local holiday, that
fol ls on a Monday dmlng the summer months, when school is not in session, that weekend period

                                            Page 4 of 15
 of possession shall end at 6:00 p.m. 011 that Monday.

          3.           Extended Summel' Possession by CELIA A. REAR •

 S11111111er   201 S

         CELIA A, REAR slmll have possession of the child beginning at 6:00 p.m.      011   July 13,
 20 I5 nnd ending nl 6:00 p.m. on July 18, 20 IS.

 (d)      Holidays Unaffected by Distance

         1.     Tlmnks(living 2015 • CELIA A. REAR slmll lrnve fhe right to possession of the
child beghming at 6:00 p.m. on the Friday following Thanksgiving 2015 until 6:00 p.m. on lhe
Sunday following Thanksgiving 2015, if she elects to do so, in addition to her one weekend of
vlsltation in Novcmbe1• 2015.

         2.     Chl'istmas 2015 •· Chl'lstmas vacation will bo poi· previous ordo1· signed May 10,
20 l O. Attorneys wlll agree on travel dates on a later date.


(e)      Undcsignated Pol'iods of Possession

       JASON EDWARD MINTON shall have the right to possession of tho child al all other
limes not speclflcally designated In this Modi fled Standard Possession Ol'de1· for CELIA A.
REAR.

(f)      General Terms and Conditions

       Except os otherwise expressly provided in this Modified Standord Possession Order, the
terms and conditions of possession of the ohlld thnt apply regardless of the distance between the
residence of a parent and the child arc as follows:

       1.    Surrender of Child by JASON EDWARD MINTON • JASON EDWARD
MINTON is ORDERED to surrender the child to CELIA A. REAR at the beginning of each period
of CELIA A. REA R's possession at the residence of JASON EDWARD MINTON,

          If a period of possession by CELIA A. REAR begins at the time the child's school ls
reguliil'ly dismissed, JASON EDWARD MINTON Is ORDERED to surrende1· the child to CELIA
A. REAR at the beginning of each such pel'iod of possession at the school in which the child ls
emolled. Ifthc child Is not in school, CELIA A. REAR shall pick up the child at the residence of
JASON EDWARD MINTON at 6:00 p.111. mid JASON EDWARD MINTON is ORDERED to
surrender the child to CEl,lA A. REAR at the residence of JASON EDWARD MINTON at 6:00
p.m. undet' these ch'e11111sta11ees.
        2.         Surrender of Child by CELIA A. REAR· CELIA A. REAR ls ORDERED to return

                                             Page 5 of 15
 the child to the residence ofJASON EDWARD MINTON nt the end of ench perlod of possession.
 However, It is ORDERED that, if JASON EDWARD MINTON and CELIA A. REAR live in the
 same county nt the time of rendition of this orde1·, CELIA A. REA R's county of residence remains
 the same nfter rendition of this order, mid JASON EDWARD MINTON's county of residence
 changes, effective on the date of the change of residence by JASON EDWARD MINTON, CELIA
 A. REAR slmll surrender the chlld to JASON EDWARD MINTON nt the residence of CELIA A.
 REAR at the end of each period of possession.

         !fa period of possession by CELIA A. REAR ends nt the time the child's school resumcs,
 CELIA A. REAR Is ORDERED to s111·1·ende1· the child to JASON EDWARD MINTON at the end
 of each such period of possession at the school In which the child ls onrollcd or, If the child is not in
 school, at the residence of JASON EDWARD MINTON nt 8:00 a.m,

       3.       S1ll're11der of Chlld by CELIA A. REAR • CELIA A. REAR is ORDERED to
surrender the child to JASON EDWARD MINTON, If 1he child is in CELIA A. REAR's
possession 01· subject to CELIA A. REAR's contwl, at the begi11nlng of each pel'lod of JASON
EDWARD MINTON's exclusive periods of possession, at the place designated in this Modified
Standard Possession Orde1·.

        4,      Return of Child by JASON EDWARD MINTON· JASON EDWARD MINTON ls
ORDERED to return the child to CELIA A. REAR, if CELIA A. REAR ls entitled to possession of
the child, at the end of JASON EDWARD MINTON's excl\lslve periods of possosslon, at the
place designated In this Modified Stnndard Possession Order.
       5.      Personol Effects • Each conservator is ORDERED to return with the child the
personal effects Umt the child bro11ght nt the beginning of the pel'iod of possession,

         6.     Designation of Competent Adult - Each conservator may designate any competent
ad11lt to pick up and reh1rn the child, as nppllcnble. IT IS ORDERED that n conse1·vntor or a
designated competent adult be present when the child ls picked up or ret\lrncd.

        7,     Inability Exercise Possession - Each conservator is ORDERED to give notice to the
person in possession of the child on each occasion thnt the conservator will be 1mabie to exerciso
that conservato1•'s t'lght of possession for ony specified period.

        8.      Wl'itten Notice - Written notice, Including notice J)l'OVldcd by electrnnic mail or
focshnl!e, shall bo deemed to have been timely made If received 01·, Jf applicable, postmarked
before or at the time thnt notice Is due. Eaoh conservator Is ORDERED to notify the othe1·
conservator ofnny clrnnge in the conservator's olectronlc mall ad dress or faosimlle number within
twenty- fom· ho11rs after the ohange.
       9.      Notice to School and JASON EDWARD MINTON· If CELIA A. REA R's time of
possession of the child ends at the time school resmnes m\d fo1· any ronson the a child is not or will
not be returned to school, CELIA A, REAR shall immediately notify the school and JASON
EDWARD MINTON that the child wlll not be or has not becn rclurn io school.

                                            Page 6 of 15
         This concludes the Modified Stm1da1·d Possession Ordel',

 Tefepftoue Access

          It is ORDERED that each pal'ty slrnll have roasonablo tolophono access to the child when
 th\l child is in the other party's possession.

 Cftlld Support

         As of July 13, 2015, it is ORDERED thnt JASON EDWARD MlNTON's obligation to pay
 cblld st1pport is tempornl'l!y suspended. If CELIA A. REAR receives any child support payments
 fl'om JASON EDWARD MINTON, she is to return said payments immediately, 11nloss such
 payment is for amounts d\le priol' to July 13, 2015.

         It Is ORDERED that CELIA A. REAR shall not pay ohikl support.

 Health Care

          TT IS ORDERED that JASON EDWARD MINTON and CELIA A. REAR shall provide
111edlcnl S\IPJ)Ol't for the child as set out In this Ol'dol' as addl(lonal child suppoit fol' as long as this
Co11rt tnny 01'de1· JASON EDWARD MINTON CELIA A. REAR to provide sllpport fot· the child
\lt1del' sections 154.001 mid 154.002 of the Texas Family Code. Beginning on the day JASON
EDWARD MTNTON's and CELIA A. REAR's nchrnl or potential obligation lo support lhe child
\mder soctlons 154.001 and 154,002 of tho Fmnlly Code terminates, IT IS ORDERED !hat JASON
EDWARD MINTON m1d CELJA A. REAR are discharged from tho obligations set fotth In this
medical suppol't ol'der, except fol' any failure by a parent to fully comply wlth those obligations
beforn that date,

Definitions·
        "Health Insurnnce" means insurance covcrnge that pi·ovldos basic health-cm·e services,
Including usual physician sel'vices, office visits, hospitallzntion, mid laboratOl')', X-rny, and
emergency se1·vlces, that may be provided thl'Ough a health mainteimnce orgnniza11on 01· othel'
privato or public organization, other tlrnn mod!cal assistance under chapter 32 of the Texas Human
Resoul'ces Code.

        "Reasonable cost" means the cost of health insurance covemge for a child that does not
exceed 9 pel'cent of JASON EDWARD MINTON 's 01· CELIA A. REAR's anmml resources, as
descl'ibed by scctlon 154.062(b) of the Texas Family Code.

          "Reasonable and nccossm·y health-care expenses not paid by insurance and lnc111·1·ed by 01·
on belrnlf of n ohll nccessm·y health.care expenses do no! incl11de expenses for travel to and from !he henlth-oare
 pl'Ovlde1· 01· fot· nonprescl'lptlon medioatlon.

         "Fmnish" means:

         a.      to hand deliver tho doo\lmcn\ by a person eighteen years of age 01· 01de1· either to the
                 recipient or to a person who is eighteen )'ears of' age or older and permanently
                 resides with the recipient;

         b.      to deliver the document to the recipient by certified mall, return recelpl requested,
                 to the reclple111's last known malling or residence address; or

         o.      to deliver the document to the recipient at the recipienl's !Hsi known malling or
                 residence address using any _person or e11tlty whose pl'lnclpal business Is that of a
                 co111'ior 01· dellvere1· of papers 01· cloc\llnenfs either within or O\lfside the United
                 Stales.

         Findings on Heolth lns11rnnce Availability- Having considered the cost, accessibility, and
qllallty of health insurance covernge avalloble to the pal'ties, the Co1ll'I finds:

       Health ins\lrance is available 01· is in effect for the child through JASON EDWARD
MTNTON's employment 01· membership In fl ,mlon, trnde flssoclntion, or othel' organization at fl
reasonable cost. IT IS FURTHER FOUND that the following orders regordlng health-care
coverngc al'o in the best lt1tercst of tlw child.

Pl'ov/s/011 ofHe11fth-Cal'e Covel'age •

        As child s11ppol'I, JASON EDWARD MJNTON Is ORDERED to conthme to maintain
health insurance for the child who ls the subject of this suit that covers bnsic health-care sel'vlces,
lnoludlng usual physlcla11 services, office visits, hospitalization, laboratory, X-ray, and emergency
services.

         JASON EDWARD MTNTON is ORDERED to maintain such health lnsurnnce in full force
and effect on the child who Is !he subject of !his suit as long os child support is Jmyable fo1· that
child. JASON EDWARD MINTON in ORDERED lo convert miy g1·011J> lnsul'onco to indlvld\lal
covernge or obtain other health insurance for the child within fifteen dnys of termination of his
employment or other disquallflcnlion fl'om the group insimmoe. JASON EDWARD MINTON Is
ORDERED to exercise any conversion options or 11cqnisition of new hcnlth lnsurnnce ln such a
mmmer that the rnsulting insurance equals or exceeds that in effect Immediately before the change,
JASON EDWARD MfNTON is ORDERED to furnish the othet• parent, and the Office of the
Attomcy General Child Support Division a1rne and correct copy of the health insurance policy 01·
cerllficatlon and a schedule of benefits within thirty (30) othet· party any insmnnce cheoks, other payments, 01· explmrntlons of benefits relating to ony
medico! expenses fo1• the child that JASON EDWARD MINTON paid or Incurred. Pnrsimnt to
section 1504.051 of the Texas Jnsurnnce Code, It Is ORDERED thot If JASON EDWARD
MINTON Is eligible for dependent l1ealth covernge but foils to apply to obtoln covernge fot' the
child, the lns\ll'et• slmll enroll the child on application of CELIA A, REAR 01· others as authorized
bylaw.

           Pursuant to section 154.18 (c) of the Texas Family Code, the reasoirnble and necossary
hcnlth-oarc expenses of the child tlrnt arc not reimbursed by health lnsnrnnce are allocated os
follows: CELIA A. REAR ls ORDERED to pay 50 percent and JASON EDWARD MINTON Is
ORDERED to pay 50 percent of the 1111relmburscd health-care expenses if, al the time tho expenses
lll'e lnc111'l'ed, .TASON EDWARD MINTON Is providing health lnsurnnce as ordered.

        The party who h1c11rsa health-care expense on belmlfofthe child ls ORDERED to submit
to the other party all forms, receipts, bills, statements, and explmrntions of benefits reflecting the
1mi11s11red portion of the health-care expenses within thhiy days after he 01· she receives them.

        The nonlncnrrlng pmty is ORDERED to pay his or he1· percentage of the uninsured portion
of the health-care expenses either by paying the health-core provider directly or by rehnb\lrsilig the
incurring party for any advance payment \lXCeedlng the incmrlng party's percentage of the
uninsured portion of the health-care expenses within thhty days afte1· the nonlncurrlng party
1·ecelvos lho forms, receipts, bills, statements, and explanations of benefits.

        These provisions apJJly to all 111u·eimbm·scd health-care expenses of the chlld who ls the
subject of this suit that are Incurred while child support is pnynble fo1· the child.
        Sccondmy Coverage. IT IS ORDERED that !fa party provides secondal'y health Insurance
coverage fot· the child, both parties shall coopernle fully with regard to the hm1dllng and filing of
claims with the Jns\lrnnce canier providing the coverage In order to mmdmize the benefits
available to the child and to ensure that the party who pnys fo1· hoalth-cnre expenses for the child is
reimbursed for the payment from both carriers to the fullest extent possible,
        '
          Compliance with lnsurnnee Compm1y Requirements • Eaoh party Is ORDERED to
conform to nil requirements Imposed by the terms nnd co11ditio11s of the policy of health insurance
covering the child in order to assme the maxhmnn reimbmsement 01· direct payment by the
insurance company of tho incuned henlth-cm·o expense, including but not limited to requirements
for advm1ce notice to any carl'iel', second opinions, and tho like. Each pal'ty ls ORDERED to 11se
"preferred providers," 01· se1'Vices· within the health mnintonance orgm1izatlon, If nppllcnble.
Dlsnllowancc of the blll by a health l11smcr shnll not exc11se the obligntlon of either pai·ty to moke
payment. Excepting emergency health-care expenses inc\ll'l'ed on behalf of the child, if a pa1·ty
inc\lrs henlth-core expenses fol' the child \tsing "ollt-of-network" henlth-care providers 01· servlcos,
01· foils to follow the health l11s\lra11ce company pl'Ocod\tres 01· 1·equlremcnts, that pm·ly shall pay all
such health-care expenses h1ctnTed absent (I) written agreement of the parties aliooaling s11ch
henlth-cm·e expenses or (2) further order of the Court.


                                              Page 9 of 15
           Clnlms • Except us provided In this pnragrnph, the pnrty who is not carrying the henllh
lnsurnnce policy covering the child Is ORDERED to f\1rnlsh to the party cnn·ylng the policy, within
fifteen days of receiving them, nny mid all forms, receipts, bills, and statements reflecting the
henllh-cnre expenses the 1mrty not carrying the policy incms on behalf of the child. In accordance
with section l 204.25 l nnd 1504.055(n) of the Texas Insurnnco Code, IT IS ORDERED that the
party who Is not ca1·ryi11g the henlth l11sura11ce policy covel'ing the child, ul lhnt party's option, mny
file any claims fo1· henlth·cUr\l expenses dlreclly with the insurance cnl'l'le1· with and from whom
coverage is provided fo1· the benefit of the child and receive payments directly from the lnsurnnce
compm1y. Pul'the1·, for the sole pmpose of section 1204 .251 of the Texas lns11rnnce Code, the. other
pal't)' ls designated tho managing conservators or possessol')' consel'vators of tho child.

        The pmly who is canying the health l11s11rn11ce policy covering the child ls ORDERED to
submit nll forms required by lhe insurnnco company fo1· payment 01· relmb11rseme11t ofhealth-oare
expenses lnolll'red by either pm·ty 011 behnlfofthe child to the !nsurnnce cmTler within fifteen days
of Iha! party's receiving any form, l'ecelpt, blll, or statement reflecting the expenses.

          Constrnctive Trust for Payments Received - IT rs ORDERED that any lnsumnce l>ft)'ll\Cllts
received by a pnl'IY from the health insurnnce carl'iel' as l'elmb\ll'scmcnt foi· hcalth-cnl'e expenses
l110111'red by 01· on belrnlf of the child shall belong to the patiy who paid those expenses. IT IS
FURTHER ORDERED that the party receiving the lnsurnnce payments Is designated a
cons!l·\totlve tnisteo to receivo any !ns11ranco oheoks or payments for health-cm·e expenses paid by
the other party, and the pal't)' cm'l'ylng tho policy shall endorse and forward the cheoks or
payments, nlong with any explmmt!on ofbene.llts recolvod, to the other pm1y within three days of
receiving them.

     WARNING· A PARENT ORDERED TO PROVIDE HEALTH lNSURANCE OR
TO PAY THE OTHER PARENT ADDITIONAL CHILD SUPPORT FOR THE COST OF
HEALTH INSURANCE WHO FAILS TO DO SO IS LIABLE FOR NECESSARY
MEDICAL EXPENSES OF '!'HE CHILD, WITHOUT REGARD TO WHF.THER THE
EXPICNSES WOULD HAVE BEEN PAID IF HEALTH INSURANCE HAD BEEN
PROVIDED, AND FOR THE COST OF HEALTH INSURANCE PREMIUMS OR
CONTlUBUTIONS, IF ANY, PAID ON BEHAl,F OF THE CHILD,

Medical Notljlc11tlo11
        Each party is ORDERED to Jnform the othe1• party within fo\11' homs of ony medlcul
condition of the child l'equll'lng Slll'gical lntcrven!ion, hospltollzotlon, or both.

       Within 1Odays after the Court signs this Order, each pm'ly is ORDERED to exeo11te:

        1,     All necessmy releases p11rs11ant to the Henlth lns1n·nnco Pol'tabllity and
               Accountablllty Act (HIPAA) and 45 C.F.R. Section 164.508 to permit tho other
               conservntol' to obtain health-cnre i11formatlo11 regardi11g the child; uml,

       2.      for nil heolth,care 1irnvldo1·s of the child,      ml   n11thorizatio11 for disclosure of

                                            PagelOof 15
                 protected health information to the other conse1·1•atol' pursuant to the HIPAA mid 45
                 C.F.R, Section 164,508.

        Each pm·ty ls ORDERED to designate the other conservator as a person to whom protected
health Information regarding the child may be disclosed whenevet· the party executes un
imthol'lzation for dlselos11re of protected health information p11rsua11t to the HIPAA and 45 C.F.R.
Section 164.508.

1'rovls/011sfo1• Travel
        It is ORDERED tlmt the following provisions shall govern the arrangement for the travel of
the child to and from CELIA A. REAR:
         Notice of Place and TilnitQf Possossion "Ii Is ORDERED that, If CELIA A. REAR desires
to take possession of the child nt an airpo1t nem· CELIA A. REAR's residence, CELIA A, REAR
shall stl\tC these focts in a notice lette1• to JASON EDWARD MINTON:

         1.      the airport where JASON EDWARD MINTON ls to surrender the child;

        2.       the date and time of the flight on which the child Is sched\lled to leave;

        3.       !he ail'Jine and flight nllmber of the ah'plano on which the child ls sohed\1led to
                 leave;
        4,       the ah·port where the child will retttm to JASON EDWARD MINTON nt the end of
                 the pel'lod ofpossesslon;
        5.      the dote nnd lime of the flight on which the child is scheduled to return to that
                all'pOl'li mid,
        6.      the airline nnd flight nttmbe1· of the ail'plnnc on which the child is scheduled to
                return to JASON EDWARD MINTON at the end oflhe pedod ofpossesslon.

        Flight An·ungenwnts " rt ls ORDERED thnt CELIA A, REAR shall make airline
r~sel'vatlons fol' the child only on major commercial passcnge1· ali'llnes on flights hnvl11g no clrnngc
of airplanes between the airport of depm·tm·e and the airpo1·t of final al'l'lval (a "noneq11lpment
chango flight"). It is fut1herORDERED that CELIA A. REAR shall make ait'llne reservatlons fol'
the ohild on fllghts !hat depart from a Houston, Toxns ah·pol't Ol', if JASON EDWARD MINTON
moves 011! of the stale of Texas, the commel'cial afrport closest to tho residence of JASON
EDWARD MINTON lhnt offers l'eg11lmly sohed11led pnssenger flights to vario,ts cities thl'011ghoot
the United Stales on major commerolnl passenger airlines.

       Delive.t.fill\l Plck11p by JASON 13DV{6RI? MINTON • It is ORDERED that JASON
EDWARD MINTON shall deliver the child to the ah·pot't from which the child is sohed11led lo
leave at the beginning of each period of possession at least 1wo hours befol'e the scheduled

                                           Page 11 of 15
 deparhn·c time, It is f\u·ther ORDERED that JASON EDWARD MINTON shall surrender the
 child to the airport employee, airline employee, or sectwlty officer designated to escort the child lo
 tho deporting fllghl,

         rt Is forther ORDERED that JASON EDWARD MINTON shall take possession of the
 child nt the encl of CELIA A. REAR's period of possession nt tlie ah'port where the child ls
 scheduled to return and at the specific loontlo11 dcsignnted by the airport to meet the passengern
 from the child's scheduled flight,

        Pickup mid Return by CELIA A. REAR· It is ORDERED thnt CELJA A, REAR shall tnkc
possession of the child at the beginning of each period of possession at the airport where the child
is scheduled to arrive and at the specific location clcsig1rnted by the airport to meet the pnssengers
from the child's scheduled flight,

          It ls l\ll'ther ORDERED thut CELIA A. REAR, nt the end of each period of possession,
shall deliver the child to the airport where the child is scheduled to depm'I at least two hours before
the sehednled deparlure titne and surrender the child to the airport employee. airline employee, or
seclll'ity offlcer designated to escort the child to the departing flight,

         Missed Flights " It is ORDERED that any co11se1·vnto1· who has possession of the child al
the time shall notify the other conse1·vntor immediately if the child is not placed on a scheduled
flight at the beginning 01· oml of a pol'iod of possession. It Is fmthe1· ORDERED that, if the child
should miss a sohedt1led flight, the consen,ato1· having possession of the child when the flight Is
missed shall schedule another non-equipment olmnge flight for the child as soon as Is possible nfter
the ol'iginally schednled flight and shall pay any additional expense associnled with the changed
flight and give the othet· consorvato1· notice of the date and lime ofthnt flight.

        Expenses Shored by JASON EDWARD MINTON and CELIA A. REAR • It is
ORDERED tlmt CBLJA A. REAR shall p1ll'chnse, In advanoo, the roimd-trip ail'line tickets
(Including escort fees from the residence of CELIA A. REAR to tho residence of JASON
EDWARD MINTON) to be used by tho child fo1• the child's flight, It is further ORDERED that
CELIA A, REAR slmll make necessm·y mrangements with the airlines nt\d with JASON
EDWARD MINTON ln order tlwt tho ah'llnc tickets nre available to' the child before a scheduled
flight.

        It Is ORDERED that CELIA A. REAR shall pay all travel expenses, charges, escort fees
and ah· fores incurred for the child for trnnsportatlon from the residence of JASON EDWARD
MINTON to thnt of CELIA A. REAR, H is further ORDERED that JASON EDWARD
MINTON shall pay all trnvel expenses, clmrges, escort fees, nnd air fores incurred fo1· the child for
transportation from tho rcsldcnco of CELIA A, REAR to thnl of JASON EDWARD MINTON,

        It Is fmther ORDERED thnt CELIA A. REAR shnll reimbmse JASON EDWARD
MTNTON fot· trnvel expenses of the child If, because of circumstances beyond JASON EDWARD
MINTON's control, JASON EDWARD MINTON Is req11lred to pny travel expenses of the child
(other tlmn what he Is required to pay ubovc) on a non-eqt1lpme11t change flight to or from the

                                           Page.J 2 of 15
 possession of CELfA A. REAR.

        Lawyers wlll dlsc\lSS possible clrnnges to payment m'l'nngements fo1· the flights pt'iot' to the
 Tlrnnksgivlng/Chl'istmns vacnt!on,

         Miscellan~ons Expenses· Il ls ORDERED that the expenses of n consel'vatol' inoul'red in
 traveling to and from nn airport, ns well ns related pm·klng and baggnge hnndl!ng expenses, are the
 sole responsibility of the conservator delivering or receiving the child at the alrpo1t.

         Child's Luggog~ on Flight~· It is ORDERED that the child shall only use luggage meeting
the airline requirement for carry-on baggage, mid that the child shall not cany more luggage tlrnn
tho maxinrnm amount of cnn·y·on baggage, The child shall not trnvei with luggage or packages
needing to be checked for ail'llne !rnvel without priol' ngreement of both pnl'tles, including, but not
limited to ttll agreement as to which parent slrnll pny m1y fees ossoclated with the checked baggage,

I11J1mct/011s

        It is ORDERED that the parties arc immediately restrained from:

        I.      Dlstm·blng the pence off he child or of anothe1· pa1·ty.

        2,      Hiding 01· secreting the ohild from the other pm'ly.
        3.      Making dispnrnglng renrnrks regarding tho other 1mrty 01· !he otilOI' purty's fnmlly ht
                1l1e presence 01· within the hearing of the child.
        4,      Discussing any mntter regarding this suit with the child or within the heal'lng of the
                child.
        Those injunctions are effective immediately and shall continue in full force nnd effect until
further Order of this Court. This order slrnll be blndlng on both Petltlonor ond Respondent; on
Petitioner's nnd Respondent's agents, se1·vo11ts, ond employees; and on those persons in active
concert 01· partlolpntion with them who receive actual no!lce of this order by personal so1·vloo 01·
otherwise. The requirement of a bond ls walve1·.

Home St11!Ty
       IT JS ORDERED tlmt the parties will cooperute Jn retaining a se1·vlce in the stlltc whore
CELIA A. REAR's resides to prepare a home study of CELIA A. REAR. If they are able to
obtain a home study, then the service provider muy testify to this Comt by wl'ltten report or by
telephonic nppenrn11cc.

Trial and Med/11//011

       It is ORDERED that the foml hfol in this matter wlll be reset to November, if possible, the

                                           Page 13 of 15
,


week before Thanksgiving al the discretion of the Comt.
        It Is fmther ORDERED that the parties will participate in mediation prior to the trial,

Service of Writ
          Petilioner mid Respondent waive fasuance and service of tho wl'lt of Injunction, by
stlplllatlon or as evidenced by tho slgnnhu·cs below. It ls ORDERED that Petitioner and
Respondent shnll be deemed to be duly se1·ved wilh the wl'll of lnjunctlon.

Re/lefNot Gr1111terf

       It Is ORDERED that all rel kif reqllested In this case mid not oxprossly grnnted Is denied.
All other terms of the prior orders not speolfloolly modified in this order slmll remnin ln full force
and effect.

D1m1flo11

        These Temporn1')' Orders slrnll continue ln force ,mtil further order of this Com!.

Date of Order
        SIGNED 011 _ _ _ _ _ _ _ _ _ _ _ _ _ _ , 2015.
                                                          Signed: l~====       5
                                                        9/21/2015 ~ : . _ - - -
                                                       PRESIDING JUDGE




                                           Page J4of 15
APPROVED AS TO FORM:

THE O'NEILL LAW FIRM, PLLC
 1900 Memorial Dl'lvo
Ho11ston, Texas 77007
Telephone: (7 l3) 523-5402
 FMsimlle: (713) 523-5295
l!Q,ll el Il@onei 111 aw. coIn


By:   &,,~ ·:J:di/£:.£._
     ALICE J. O'NEILL
     State Bat· No. 00788145
ATTORNEY FOR PETITIONER

LAW OFFICE OF BETHANY 0. ARNOLD
1314 TexnsAvem1e, Suite 1515
Houston, Tcirns 77002
(281) 516-8221
Fax: (28 l) 5 I6·8223
beth@bethnrnokllttw.com


By:   /ie:tl4'ffll: !/,11~~?'/
       BETHANYQ.RNOLD d) £1:,/;?vl/'µ,.,,,,,.,
     State Bar No. 24068811       '
ATTORNEY FOR RESPONDENT

HOUSTON LAW CENTER
Child Legal EduoatJon
I00 La,v Center
Ho11ston. Texas 77204
(713)~?P                ~
Dy:     ~RB'f1l's~~[u~H ·
     Slate Bm· No. 24041965
AMJCUS ATTORNEY


JASON EDWARD MINTON, Petitioner            --CELIA-;\, REAR, Rospondont




                                  Page 15 of 15
                                 ,,,,    ........ .
                   ,,,.. ,,·· y HAI;';····,..
              ,1    ~ 0 ,..... ,, ~ '•,
        :
         / ".9:-u·····
        ;o.:
               ~
                    ······ \c;,\
                       ,'
                            C!o \                          I          •




        . ~ !.
        • 0 •
        1
        !,            •,
                                                                .: ~..
                                                                : Z :'
                                                               ,•     :
            •, ~-··,                          ,'''::'fl
             ...•, ~..,
                    .,:.n
                          '•,, ,,,,.,,,, ,,•' ....l.:~ ,'l
                   ••I1,.,1.0
                           o              '(:(
                                                   n."